Citation Nr: 1037467	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2008, a hearing was conducted before a Decision Review 
Officer (DRO) at the Nashville, Tennessee, RO.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to service connection for a 
respiratory condition, to include as secondary to DM, was 
raised during the May 2008 DRO hearing, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it once again is referred to the AOJ 
for appropriate action.

In January 2009, this matter was remanded by the Board for 
additional development.  It once again is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded again.  
Although the Board sincerely regrets the additional delay this 
will cause, adjudication cannot proceed without further 
development.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This matter was remanded in January 2009 because no attempt had 
been made to verify the Veteran's contention that he was exposed 
to herbicides as a result of digging bunkers within 99 feet of 
the DMZ in Korea with his unit, Battery A, 2nd Battalion, 8th 
Artillery, 7th Infantry Division of the United States Army, 
during a three month period between April 1969 and July 1969.  
The Board's remand instructions directed that the procedures set 
forth in the VA Adjudication Procedure Manual (M21-1MR) related 
to verification of such contentions be followed.  One procedure, 
submitting a request to the Joint Services Records Research 
Center (JSRRC) to confirm the locations of the Veteran's assigned 
unit, was specifically referenced.

The RO undertook actions pursuant to M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Paragraph 10.n.  First, the 
Compensation and Pension (C&P) Service was requested to review 
the Department of Defense inventory of herbicide operations for 
information verifying the Veteran's contention.  A negative 
response was received.  Second, the JSRRC Coordinator, apparently 
determining that the Veteran had not provided sufficient 
information to permit a search by the JSRRC, made a formal 
finding that his herbicide exposure could not be verified.

As such, the JSRRC was not requested to verify the Veteran's 
herbicide exposure, after being provided with all information 
relevant thereto, pursuant to M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10.n.  The JSRRC also was not 
requested to confirm the locations of his assigned unit pursuant 
to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 
10.o, which in turn references M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Paragraph 15.b.  Another remand is required 
so that these requests may be made.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Paragraphs 10.n 
and 10.o as well as M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 
Paragraph 15.b, provide the JSRRC will all 
relevant information regarding the 
Veteran's contended herbicide exposure.  
Request verification of such exposure and 
confirmation of the locations of his 
assigned unit.  All requests and responses 
received should be associated with the 
claims file.

2.  Then, readjudicate the Veteran's claim 
for service connection for diabetes 
mellitus, to include as due to exposure to 
herbicides.  If the benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


